DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/8/2021 have been fully considered but they are not persuasive.
Applicant Argument:
(1) Regarding Qi reference (US 2020/0351618 A1):
Qi does not disclose or suggest at least the features of "wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding PRS occasion of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources, and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources," as recited in independent claim 1. 
In rejecting the above features of independent claim 1, the Office cited FIG. 2 and paragraph [0094] of Qi "with the interpretation of N=1." However, as recited in independent claim 1, there are "a plurality of N bits" and "a plurality of N PRS occasions." That is, the plurality of bits is composed of N bits and the plurality of occasions is composed of N occasions, where the value of the plurality, N, is the same for both the plurality of bits and the plurality of occasions. By definition, a "plurality" is more than one. Thus, by indicating that the plurality has a value of N, the value of N is also greater than one. As such, any interpretation of N as equal to one, as in the Office action, is directly contrary to the plain language of the claim. 
 Accordingly, Qi does not disclose or suggest at least the features of "wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding PRS occasion of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources, and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources," as recited in independent claim 1. 
Accordingly, independent claim 1 is allowable over the cited art.
(2) Regarding NPL (3GPP TSG RAN WG1, R1-1905346 dated 4/12/2019, title: DL and UL Reference signals for NR positioning):
Accordingly, NPL does not disclose or suggest at least the features of "wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding PRS occasion of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources, and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources," as recited in independent claim 1. 
Accordingly, independent claim 1 is allowable over the cited art.

Examiner’s response:
(1) Regarding Qi reference (US 2020/0351618 A1):
With respect to the argument of Qi reference (US 2020/0351618 A1), the claim never define N, so the interpretation of N=1 is reasonable.  The claim recites "wherein the first PRS muting pattern comprises a plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources, wherein each bit of the plurality of N bits represents a corresponding PRS occasion of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources, and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources"; with the interpretation of N=1, the recitation of “a plurality of 1 bit” means a plurality of bits; and “a plurality of 1 PRS occasion” means a plurality of PRS occasion.  Since Qi reference discloses of using a string comprising 4 bit to indicate 4 PRS resource location whether the PRS occasion is muted or not (para. 0094-0099), the Qi reference read on the claimed limitation.  Even if the applicant argues N has to be greater than 1, since Qi reference discloses a string comprising 4 bits, so it can be considered as 2 pair of 2 bits (4 bits), thus it satisfied the claimed limitation.
Based on the above explanation, Qi reference overcome the argument and the 35 U.S.C. 102(a)(2) and 35 U.S.C. 103(a) rejections based on Qi reference are maintained.
(2) Regarding NPL (3GPP TSG RAN WG1, R1-1905346 dated 4/12/2019, title: DL and UL Reference signals for NR positioning):
NPL discloses in figure 11 the following:

    PNG
    media_image1.png
    349
    571
    media_image1.png
    Greyscale

NPL discloses a bitmap for muting PRS resources (the claimed positioning reference signal (PRS) muting pattern) for PRS resources of a PRS resource set as shown in the above figure.  As shown in the above figure, the bitmap for muting PRS resources is one to one mapping to the PRS resources with a PRS resource set; therefore, each bit of the plurality of bit of bitmap for muting PRS resources represents a corresponding PRS resource.  Figure 11 discloses an example of the bitmap having a value of “1” in the second position that indicate the second resources carries a reference symbol, and wherein the example discloses a value of “0” in position one and three that indicate PRS resource one and three do not carry a reference symbol (PRS muting).
The example in figure 11 does not explicitly disclose the bitmap for muting PRS resource having a plurality of bit with value “1” that indicate plurality of PRS resource carrying a reference symbol.  However, as shown in the example in figure 8, the bitmap 
Based on the above explanation, NPL overcome the argument, and the 35 U.S.C. 103(a) rejection by the NPL are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 13-14, 20-21, 23-26, 30, 32, 39-40, 42, 45-47, 50, 58-59, 65-66, 68-71, 75, 77, 84-85, 87, 90-94 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qi (US 2020/0351618 A1).

Qi discloses a user equipment (UE 600 as shown in figure 6, para. 0120), comprising: 
means for receiving (transceiver 620 if the UE 600 as shown in figure 6), from a transmission point (base station 500 as shown in figure 5), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources (PCI0, PCI1, PCI6, and PCI7 frequency resources set as shown below, figure 2) of a first PRS resource set (for PCI0 and PCI1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI6 and PCI7, the string is 0101, para. 0094),

    PNG
    media_image2.png
    552
    1034
    media_image2.png
    Greyscale

wherein the first PRS muting pattern comprises a plurality of N bits (4 bits of the string 1010 or 0101 with interpretation of N=1, para. 0094) representing a plurality of N PRS occasions (4 different frequency part of each of PCI0, PCI1, PCI6, or PCI7 with interpretation of N=1) of the first subgroup of PRS resources (frequency domain of PCI1), wherein each bit of the plurality of N bits represents a corresponding PRS occasion of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources(4 bits of the string 1010 represent 4 frequency part of PCI0), and 
means for measuring (processor 610 in figure 6, para. 0123), during at least one of the plurality of active PRS occasions of the first subgroup of PRS resources, PRS received from the transmission point (operation S330, the UE may perform position measurement of the UE based on the received PRS, para. 0106).
(2) Regarding claim 92:
Qi discloses a transmission point (base station 500 as shown in figure 5, para. 0114), comprising: 
means for transmitting (transceiver 520 as shown in figure 5), to a user equipment (UE) (user equipment 600 as shown in figure 6), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources (PCI0, PCI1, PCI6, and PCI7 frequency resources set as shown below, figure 2) of a first PRS resource set (for PCI0 and PCI1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI6 and PCI7, the string is 0101, para. 0094), 

    PNG
    media_image3.png
    461
    863
    media_image3.png
    Greyscale

wherein the first PRS muting pattern comprises a plurality of N bits (4 bits of the string 1010 or 0101 with interpretation of N=1, para. 0094) representing a plurality of N PRS occasions (4 different frequency part of PCI0, PCI1, PCI6, or PCI7 with interpretation of N=1) of the first subgroup of PRS resources (frequency domain of PCI1), wherein each bit of the plurality of N bits represents a corresponding PRS occasion of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources(4 bits of the string 1010 represent 4 frequency part of PCI0), and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources (the UE may receive, from a base station, positioning reference signal (PRS) configuration information including information about at least one PRS resource set including at least one PRS resource for receiving a PRS.  The PRS configuration information may include PRS muting pattern information indicating a muting pattern indicating a PRS resource that is not transmitted in at least one PRS resource set, para. 0097-0098) (PCI0 and PCI1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part), para. 0094, 0040); and 

(3) Regarding claim 93:
A non-transitory computer-readable medium storing computer-executable instructions (the described elements may be configured to reside on a tangible, persistent, addressable storage medium and may be configured to execute on one or more processors, para. 0128), the computer-executable instructions comprising: 
at least one instruction instructing a user equipment (UE) (user equipment as shown in figure 6) to receive, from a transmission point (base station as shown in figure 5), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of (PCI0, PCI1, PCI6, and PCI7 frequency resources set as shown below, figure 2) of a first PRS resource set (for PCI0 and PCI1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI6 and PCI7, the string is 0101, para. 0094)

    PNG
    media_image3.png
    461
    863
    media_image3.png
    Greyscale

wherein the first PRS muting pattern comprises a plurality of N bits (4 bits of the string 1010 or 0101 with interpretation of N=1, para. 0094) representing a plurality of N PRS occasions (4 different frequency part of PCI0, PCI1, PCI6, or PCI7 with interpretation of N=1) of the first subgroup of PRS resources (frequency domain of PCI1), wherein each bit of the plurality of N bits represents a corresponding PRS occasion of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources(4 bits of the string 1010 represent 4 frequency part of PCI0), and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources (the UE may receive, from a base station, positioning reference signal (PRS) configuration information including information about at least one PRS resource set including at least one PRS resource for receiving a PRS.  The PRS configuration information may include PRS muting pattern information indicating a muting pattern indicating a PRS resource that is not transmitted in at least one PRS resource set, para. 0097-0098) (PCI0 and 1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part), para. 0094, 0040); and 

(4) Regarding claim 94:
Qi discloses a non-transitory computer-readable medium storing computer-executable instructions, the computer-executable instructions comprising: 
at least one instruction instructing a transmission point (base station as shown in figure 5, para. 0114) to send, to a user equipment (UE) (user equipment as shown in figure 6, para. 0121), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources (PCI0, PCI1, PCI6, and PCI7 frequency resources set as shown below, figure 2) of a first PRS resource set (for PCI0 and PCI1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI 6 and PCI7, the string is 0101, para. 0094), 

    PNG
    media_image3.png
    461
    863
    media_image3.png
    Greyscale

wherein the first PRS muting pattern comprises a plurality of N bits (4 bits of the string 1010 or 0101 with interpretation of N=1, para. 0094) representing a plurality of N 
at least one instruction instructing the transmission point to transmit PRS to the UE during at least one of the plurality of active PRS occasions of the first subgroup of PRS resources (transceiver 520 may be connected to the processor 510 and transmit and/or receive a signal. The signal may include control information and data, para. 0118) (UE may receive, from a base station, positioning reference signal (PRS) configuration information including information about at least one PRS resource set including at least one PRS resource for receiving a PRS, para. 0097-0098).
(5) Regarding claims 1 and 46:
A user equipment (UE) (UE as shown in figure 6, para. 0120), comprising: 

at least one transceiver (transceiver 620 as shown in figure 6); and 
at least one processor (processor 610 as shown in figure 6) communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to: 
receive (transceiver 620 of the UE 600 as shown in figure 6), from a transmission point (base station 500 as shown in figure 5) via the at least one transceiver, a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources (PCI0, PCI1, PCI6, and PCI7 frequency resources set as shown below, figure 2) of a first PRS resource set (for PCI0 and PCI1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI 6 and PCI7, the string is 0101, para. 0094);

    PNG
    media_image2.png
    552
    1034
    media_image2.png
    Greyscale

wherein the first PRS muting pattern comprises a plurality of N bits (4 bits of the string 1010 or 0101, para. 0094) representing a plurality of N PRS occasions (4 different frequency part of PCI0, PCI1, PCI6, or PCI7) of the first subgroup of PRS resources 
at least one processor of the UE configured to: 
measure, during at least one of the plurality of active PRS occasions of the first subgroup of PRS resources, PRS received from the transmission point (operation S330, the UE may perform position measurement of the UE based on the received PRS, para. 0106).
(6) Regarding claims 2 and 47:
 Qi further discloses the first PRS resource set comprises a plurality of subgroups of PRS resources, including the first subgroup of PRS resources (In the example shown in FIG. 2, for PCI0 and PCI1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI 6 and PCI7, the string is 0101. It should be noted that frequency muting can be used alone or if 
(7) Regarding claim 5 and 50:
Qi further discloses the at least one processor is further configured to receive, from the transmission point via the at least one transceiver, a PRS muting pattern for each of the plurality of subgroups of PRS resources, the PRS muting patterns including the first PRS muting pattern (as shown in figure 2, for PCI 0 and PCI1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI 6 and PCI7, the string is 0101. It should be noted that frequency muting can be used alone or if combined with time domain muting, it can orthogonalize PRS transmissions from a greater number of cells, para. 0094).
(8) Regarding claims 13 and 58:
Qi further discloses each of the plurality of subgroups of PRS resources (frequency parts of PCI0, PCI1, PCI6, and PCI7 as shown in figure 2) including the first subgroup of PRS resources (frequency parts of PCI1), comprises one PRS resource of the first PRS resource set (PCI0, PCI1, PCI6, and PCI7 all have the same frequency part (PRS resource) as shown in figure 2).
(9) Regarding claims 14 and 59:
Qi further discloses receiving, from the transmission point, a PRS muting pattern for at least one subgroup of PRS resources (4 bits of the string 1010 or 0101, para. 0094) of each of a plurality of PRS resource sets (the examiner interprets the frequency parts of PCI0 and PCI1 as a first PRS resource set and the frequency parts of PCI6 and PCI7 as a second PRS resource set as shown in figure 2) associated with the 
(10) Regarding claims 20 and 65:
Qi further discloses all PRS resources of the first PRS resource set have a same PRS occasion length, a same number of symbols, a same comb-type, a same bandwidth, or any combination thereof (Referring to FIG. 2, this shows that for a comb-6 pattern, PCI0 and PCI6 will overlap so they may be orthogonalized by frequency muting, para. 0092).
(11) Regarding claims 21 and 66:
Qi further discloses the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set (the first frequency part of PCI0 for PRS, para. 0094).
(12) Regarding claims 23 and 68:
Qi further discloses the first PRS resource set includes a plurality of PRS resources, and wherein each of the plurality of PRS resources corresponds to a subgroup of PRS resources (as shown in figure 2, the PCI0 has four frequency parts for PRS), and wherein each of the plurality of PRS resources corresponds to a subgroup of PRS resources (each frequency part has PRS resource, para. 0094).
(13) Regarding claims 24 and 69:

(14) Regarding claims 25 and 70:
Qi further discloses the plurality of N PRS occasions further comprises one or more muted PRS occasions of the first subgroup of PRS resources (for PCI6 and PCI7, the string is 0101 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part), para. 0094).
(15) Regarding claims 26 and 71:
A transmission point (base station 500 as shown in figure 5), comprising: 
a memory (memory 530 in figure 5, para. 0119); 
at least one transceiver (transceiver 520 in figure 5, para. 0118); and 
at least one processor (processor 510 as shown in figure 5, para. 0116) communicatively coupled to the memory and the at least one transceiver (processor 510 may include one or more processors or other processing devices that control the proposed function, process, and/or method), the at least one processor configured to: 
cause the at least one transceiver to transmit, to a user equipment (UE), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources (PCI0, PCI1, PCI6, and PCI7 frequency resources set as shown below, figure 2) of a first PRS resource set (for PCI0 and PCI1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI 6 and PCI7, the string is 0101, para. 0094), 

    PNG
    media_image3.png
    461
    863
    media_image3.png
    Greyscale

wherein the first PRS muting pattern comprises a plurality of N bits (4 bits of the string 1010 or 0101, para. 0094) representing a plurality of N PRS occasions (4 different frequency part of PCI0, PCI1, PCI6, or PCI7) of the first subgroup of PRS resources (frequency domain of PCI1), wherein each bit of the plurality of N bits represents a corresponding PRS occasion of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources(4 bits of the string 1010 represent 4 frequency part of PCI0), and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources (the UE may receive, from a base station, positioning reference signal (PRS) configuration information including information about at least one PRS resource set including at least one PRS resource for receiving a PRS.  The PRS configuration information may include PRS muting pattern information indicating a muting pattern indicating a PRS resource that is not transmitted in at least one PRS resource set, para. 0097-0098) (PCI 0 and 1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part), para. 0094, 0040); and 

(16) Regarding claims 27 and 72:
Qi further discloses the first PRS resource set comprises a plurality of subgroups of PRS resources, including the first subgroup of PRS resources (In the example shown in FIG. 2, for PCI 0 and 1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI 6 and 7, the string is 0101. It should be noted that frequency muting can be used alone or if combined with time domain muting, it can orthogonalize PRS transmissions from a greater number of cells, para. 0094).
(17) Regarding claims 28 and 73:
Qi further discloses a number of PRS occasions of each of the plurality of subgroups of PRS resources is configurable across the plurality of subgroups of PRS resources (T_REP counts the number of positioning occasions and it can be 2, 4, 8 and 16. The muting info is represented by a binary string of length 2, 3, 8 and 16 bits, para. 0040, muting is configured for a part of the frequency band or the entire frequency band, para. 0051).
(18) Regarding claims 29 and 74:

(19) Regarding claim 30 and 75:
Qi further discloses the at least one processor is further configured to cause the at least one transceiver to transmit, to the UE, a PRS muting pattern for each of the plurality of subgroups of PRS resources, the PRS muting patterns including the first PRS muting pattern (as shown in figure 2, for PCI 0 and 1, the string is 1010 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part) and for PCI 6 and 7, the string is 0101. It should be noted that frequency muting can be used alone or if combined with time domain muting, it can orthogonalize PRS transmissions from a greater number of cells, para. 0094).
(20) Regarding claims 32 and 77:
Qi further discloses each of the plurality of subgroups of PRS resources, including the first subgroup of PRS resources, comprises one PRS resource of the first PRS resource set (as shown in figure 2, the frequency resources for PCI0, PCI1, PCI7, and PCI7 each comprises four frequency parts (2 for activated frequency part and 2 for muted frequency part), para. 0094).
(21) Regarding claims 33 and 78:
Qi discloses the at least one processor is further configured to:

(22) Regarding claims 39 and 84:
Qi further discloses all PRS resources of the first PRS resource set have a same PRS occasion length, a same number of symbols, a same comb-type, a same bandwidth, or any combination thereof (Referring to FIG. 2, this shows that for a comb-6 pattern, PCI O and PCI 6 will overlap so they may be orthogonalized by frequency muting, para. 0092).
(23) Regarding claims 40 and 85:
Qi further discloses the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set (the first frequency part of PCI0 for PRS, para. 0094).
(24) Regarding claims 41 and 86:

(25) Regarding claims 42 and 87:
Qi further discloses the first PRS resource set includes a plurality of PRS resources (as shown in figure 2, the PCI 0 has four frequency parts for PRS), and wherein each of the plurality of PRS resources corresponds to a subgroup of PRS resources (each frequency part has PRS resource, para. 0094).
(26) Regarding claims 43 and 88:
Qi further discloses the transmission point comprises a base station, an antenna or antenna array of the base station, a remote radio head (RRH), or a distributed antenna system (DAS) (base station 500 as shown in figure 5, para. 0113-0114).
(27) Regarding claims 45 and 90:
Qi further discloses the plurality of N PRS occasions further comprises one or more muted PRS occasions of the first subgroup of PRS resources (for PCI 6 and PCI 7, the string is 0101 (where' 1' indicates an activated frequency part and '0' indicates a muted frequency part), para. 0094).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Qi (US 2020/0351618 A1) in view of Xiao (US 2010/0322184 A1).
Qi discloses all subject matter of claims 26 and 71; but fails to disclose receiving, from the UE, a measurement of at least one PRS transmitted by the transmission point during the at least one of the plurality of active PRS occasions of the first subgroup of PRS resources.
However, Xiao discloses receiving, from the UE, a measurement of at least one PRS transmitted by the transmission point during the at least one of the plurality of active PRS occasions of the first subgroup of PRS resources (UE 560 measures each of the first, the second, and the third PRS signals and generate feedback (block 515). The feedback is transmitted back to the respective BS (block 520), para. 0055).
It is desirable to receive from the UE, a measurement of at least one PRS transmitted by the transmission point during the at least one of the plurality of active PRS occasions of the first subgroup of PRS resources because it enable a server to precisely locate the UE (para. 0056).  Therefore, it would have been obvious to one of .

Claims 1-5, 20-30, and 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1, R1-1905346 dated 4/12/2019, title: DL and UL Reference signals for NR positioning).
(1) Regarding claim 1:
NPL discloses a method of wireless communication performed by a user equipment (UE) (DL PRS transmission inherently received by a UE), comprising: 
receiving, from a transmission point (section 2 downlink PRS signal from a base station), a first positioning reference signal (PRS) muting pattern (bitmap for muting PRS resources as shown in figure 11) for a first subgroup of PRS resources (PRS resource sets) of a first PRS resource set (PRS occasions sets with a PES resource set, muting configuration in PRS occasion (option 4), figure 11), 

    PNG
    media_image4.png
    630
    1040
    media_image4.png
    Greyscale

Sresource with the length Tresouce, PRS resources sets), wherein each bit of the plurality of N bits represents a corresponding PRS occasion (PRS resource) of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources (PRS resource within the PRS resource set; Figure 11 presents another NR DL PRS Muting Configuration, where the NR PRS muting of the cell is implemented in the level of the PRS resource, paragraph of muting configuration in PRS resource (option 4)), and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources (a muting sequence Sresource with the length Tresource will be used to represent this muting PRS resource within the candidate PRS resource sets; If a bit in the Sresource is set to "0", then no PRS transmission in the corresponding PRS resources of the candidate resource sets, paragraph of muting configuration in PRS resource (option 4)); and 
measuring, during at least one of the plurality of active PRS occasions of the first subgroup of PRS resources, PRS received from the transmission point (5. Measure DL PRS to obtain measurements, step 5 of figure 1 DL Positioning Procedure).
NPL fails to explicitly disclose the first PRS muting pattern comprises a plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources.
plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources for the benefit of reducing inter-cell interference.
(2) Regarding claim 26:
NPL discloses a method of wireless communication performed by a transmission point (paragraph 2.4 - NR DL PRS transmission duration and periodicity), comprising: 
transmitting, to a user equipment (UE), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set (paragraph 2.4 - NR DL PRS transmission duration and periodicity, figure 11 disclose the bitmap for muting PRS resource (PRS muting pattern); PRS occasions sets with a PES resource set, muting configuration in PRS occasion (option 4), figure 11), 

    PNG
    media_image4.png
    630
    1040
    media_image4.png
    Greyscale

wherein the first PRS muting pattern (muting configuration in PRS resource (option 4), bitmap for muting PRS resources as shown in figure 11) comprises a plurality of N bits representing a plurality of N PRS occasions (PRS resource for occasion of PRS) of the first subgroup of PRS resources (bitmap for muting PRS resources of PRS resource set as shown in figure 11 comprises muting sequence Sresource with the length Tresouce, PRS resources sets), wherein each bit of the plurality of bits represents a corresponding PRS occasion (PRS resource) of the plurality of PRS occasions of each PRS resource of the first subgroup of PRS resources (PRS resource within the PRS resource set; Figure 11 presents another NR DL PRS Muting Configuration, where the NR PRS muting of the cell is implemented in the level of the PRS resource, paragraph of muting configuration in PRS resource (option 4)), and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources (a muting sequence Sresource with the length Tresource will be used to represent this muting PRS resource within the candidate PRS resource sets; If a bit in the Sresource candidate resource sets, paragraph of muting configuration in PRS resource (option 4)); and 
transmitting PRS to the UE during at least one of the plurality of active PRS occasions of the first subgroup of PRS resources (PRS signal transmitted by the gNB, paragraph 2.5 – NR DL PRS Beam Sweeping and Alignment).
NPL fails to explicitly disclose the first PRS muting pattern comprises a plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources.
However, NPL discloses bitmap for candidate muting PRS resource sets among PRS resource set, and there are more than one candidate muting PRS resource sets as shown in figure 11, and there is a bitmap for muting PRS resources for each candidate muting PRS resource set (paragraph of muting configuration in PRS resource (option 4)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention the first PRS muting pattern comprises a plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources for the benefit of reducing inter-cell interference.
(3) Regarding claims 2 and 27:
NPL discloses all subject matter of claims 1 and 26, and NPL further discloses the first PRS resource set (PRS occasions as shown in figure 11) comprises a plurality of subgroups of PRS resources (PRS resources sets as shown in figure 11), including the first subgroup of PRS resources (as shown in figure 11, PRS occasion comprises a plurality of PRS resources sets including the first PRS resource set).

NPL discloses all subject matter of claims 2 and 27, and NPL further discloses a number of PRS occasions of each of the plurality of subgroups of PRS resources is configurable across the plurality of subgroups of PRS resources (paragraph 2.1 Cell-specific or UE specific DL PRS configuration, the PRS is configurable based on cell to mitigate interference; the bitmap of muting PRS resources depends on the cell specific or UE specific DL PRS configuration; therefore the bitmap of muting PRS resources is configurable and number of PRS occasion is configurable).
(5) Regarding claims 4 and 29:
NPL discloses all subject matter of claims 2 and 27, and NPL further discloses a number of PRS resources in each of the plurality of subgroups of PRS resources (paragraph 2.3 NR DL PRS Bandwidth – discloses the bandwidth of the transmission configuration for PRS can varies from {1.5, 3, 5, 10, 15, 20} MHz, and the dedicated resources are allocated for the DL PRS, it should allow the use of all PRBs in a configured carrier bandwidth for DL PRS transmission for maximizing the positioning performance; therefore, the number of PRS occasions of each of the plurality of subgroups of PRS resources is configurable (varies by the bandwidth) across the plurality of subgroups of PRS resource).
(6) Regarding claims 5 and 30:
NPL discloses all subject matter of claims 2 and 27, and NPL discloses all subject matter of claim 2; but fails to disclose a PRS muting pattern for each of the plurality of subgroups of PRS resources (PRS resource sets), the PRS muting patterns including the first PRS muting pattern.
Sgroup of a length Tgroup is used to configure the candidate PRS occasion groups for muting, the bit string Soccasion of a length Toccasion is used to configure the candidate PRS occasion for muting, and the bit string Sset of a length Tset is used to configure the candidate PRS resource set for muting, Assume there are Tresource PRS resources in a PRS resource set, a muting sequence Sresource with the length Tresource will be used to represents this muting PRS resources within the candidate PRS resource sets. If a bit in the Sresource is set to "0", then no PRS transmission in the corresponding PRS resources of the candidate resource sets (Muting Configuration in PRS resource (Option 4)).  Therefore, when the bitmap for candidate muting PRS occasion sets has multiple “0”, there will be a multiple PRS resource sets that need muting, a corresponding multiple bitmap for muting PRS resources (PRS muting pattern) is needed; thus satisfied the claimed limitation for the benefit of reduces inter-cell interference.
(7) Regarding claim 20:
NPL further discloses all PRS resources of the first PRS resource set have a same PRS occasion length, a same number of symbols, a same comb-type, a same bandwidth, or any combination thereof (NPL discloses the bit string Sgroup of a length Tgroup is used to configure the candidate PRS occasion groups for muting, the bit string Soccasion of a length Toccasion is used to configure the candidate PRS occasion for muting, and the bit string Sset of a length Tset is used to configure the candidate PRS resource set for muting, Assume there are Tresource PRS resources in a PRS resource set, a muting sequence Sresource with the length Tresource will be used to represents this muting PRS resources within the candidate PRS resource sets. If a bit in the Sresource is set to 
(8) Regarding claims 21 and 40:
NPL discloses all subject matter of claims 1 and 26, and NPL further discloses the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set (as shown in figure 11, PRS resources within the first PRS resource sets with a PRS occasion with bitmap for muting PRS resources).
(9) Regarding claims 22 and 41:
NPL discloses all subject matter of claims 1 and 26, and NPL further discloses the first subgroup of PRS resources comprises all PRS resources of the first PRS resource set (as shown in figure 11, the bitmap for candidate muting PRS resource sets with only the first bit as 0, so only the first PRS resources set has corresponding bitmap for muting PRS resources).
(10) Regarding claims 23 and 42:
NPL discloses all subject matter of claims 1 and 26, and NPL further discloses the first PRS resource set includes a plurality of PRS resources, and wherein each of the plurality of PRS resources corresponds to a subgroup of PRS resources (as shown in figure 11, each PRS resource set has corresponding PRS resources, and the first PRS resource show a number of PRS resources of the first subgroup of PRS resource).
(11) Regarding claims 24 and 43:
NPL discloses all subject matter of claims 1 and 26, and NPL further discloses the transmission point comprises a base station, an antenna or antenna array of the 
(12) Regarding claims 25 and 45:
NPL discloses all subject matter of claims 1 and 26, and NPL further discloses the plurality of N PRS occasions further comprises one or more muted PRS occasions of the first subgroup of PRS resources (as shown in figure 11, the bitmap for muting PRS resources shows at least two 0 and a 1, therefore, it comprises one or more muted PRS occasions of the first subgroup of PRS resources).

Claims 46-50, 65-75, 84-88, and 90 are rejected under 35 U.S.C. 103 as being unpatentable over NPL (3GPP TSG RAN WG1, R1-1905346 dated 4/12/2019, title: DL and UL Reference signals for NR positioning) in view of Qi (US 2020/0351618 A1).
(1) Regarding claim 46:
NPL discloses a user equipment (UE) performing a method, comprising: 
receiving, from a transmission point (section 2 downlink PRS signal from a base station), a first positioning reference signal (PRS) muting pattern (bitmap for muting PRS resources as shown in figure 11) for a first subgroup of PRS resources (PRS resource sets) of a first PRS resource set (PRS occasions sets with a PES resource set, muting configuration in PRS occasion (option 4), figure 11), 

    PNG
    media_image4.png
    630
    1040
    media_image4.png
    Greyscale

wherein the first PRS muting pattern (muting configuration in PRS resource (option 4), bitmap for muting PRS resources as shown in figure 11) comprises a plurality of N bits representing a plurality of N PRS occasions (PRS resource for occasion of PRS) of the first subgroup of PRS resources (bitmap for muting PRS resources of PRS resource set as shown in figure 11 comprises muting sequence Sresource with the length Tresouce, PRS resources sets), wherein each bit of the plurality of N bits represents a corresponding PRS occasion (PRS resource) of the plurality of N PRS occasions of each PRS resource of the first subgroup of PRS resources (PRS resource within the PRS resource set; Figure 11 presents another NR DL PRS Muting Configuration, where the NR PRS muting of the cell is implemented in the level of the PRS resource, paragraph of muting configuration in PRS resource (option 4)), and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources (a muting sequence Sresource with the length Tresource will be used to Sresource is set to "0", then no PRS transmission in the corresponding PRS resources of the candidate resource sets, paragraph of muting configuration in PRS resource (option 4)); and
measure, during at least one of the plurality of active PRS occasions of the first subgroup of PRS resources, PRS received from the transmission point (5. Measure DL PRS to obtain measurements, step 5 of figure 1 DL Positioning Procedure).
NPL fails to explicitly disclose (a) the first PRS muting pattern comprises a plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources; and (b) the UE comprises a memory, at least one transceiver, and at least one processor to implement the method.
With respect to (a), NPL discloses bitmap for candidate muting PRS resource sets among PRS resource set, and there are more than one candidate muting PRS resource sets as shown in figure 11, and there is a bitmap for muting PRS resources for each candidate muting PRS resource set (paragraph of muting configuration in PRS resource (option 4)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention the first PRS muting pattern comprises a plurality of N bits representing a plurality of N PRS occasions of the first subgroup of PRS resources for the benefit of reducing inter-cell interference.
With respect to (b), in the same field of endeavor, Qi discloses an UE in figure 6 comprises a memory (630 in figure 6), a transceiver (620 in figure 6); and a processor (610 in figure 6).

(2) Regarding claim 71:
NPL discloses a method by a transmission point, comprising: 
cause the at least one transceiver to transmit, to a user equipment (UE), a first positioning reference signal (PRS) muting pattern for a first subgroup of PRS resources of a first PRS resource set (paragraph 2.4 - NR DL PRS transmission duration and periodicity, figure 11 disclose the bitmap for muting PRS resource (PRS muting pattern); PRS occasions sets with a PES resource set, muting configuration in PRS occasion (option 4), figure 11), 


    PNG
    media_image4.png
    630
    1040
    media_image4.png
    Greyscale

Sresource with the length Tresouce, PRS resources sets), wherein each bit of the plurality of bits represents a corresponding PRS occasion (PRS resource) of the plurality of PRS occasions of each PRS resource of the first subgroup of PRS resources (PRS resource within the PRS resource set; Figure 11 presents another NR DL PRS Muting Configuration, where the NR PRS muting of the cell is implemented in the level of the PRS resource, paragraph of muting configuration in PRS resource (option 4)), and wherein the plurality of N PRS occasions comprises a plurality of active PRS occasions of the first subgroup of PRS resources (a muting sequence Sresource with the length Tresource will be used to represent this muting PRS resource within the candidate PRS resource sets; If a bit in the Sresource is set to "0", then no PRS transmission in the corresponding PRS resources of the candidate resource sets, paragraph of muting configuration in PRS resource (option 4)); and 
cause the at least one transceiver to transmit PRS to the UE during at least one of the plurality of active PRS occasions of the first subgroup of PRS resources (PRS signal transmitted by the gNB, paragraph 2.5 – NR DL PRS Beam Sweeping and Alignment).
NPL fails to explicitly disclose the transmission point comprises a memory; at least one transceiver; and at least one processor communicatively coupled to the 
However, in the same field of endeavor transmitting a PRS muting pattern, Qi discloses a base station comprises a memory; at least one transceiver; and at least one processor communicatively coupled to the memory and the at least one transceiver, the at least one processor configured to implement the method (base station as shown in figure 5 comprises a memory 530, a transceiver 520 and a processor 510 communicatively coupled to the memory and the at least one transceiver, para. 0116-0119).
It is desirable for a base station comprises a memory, at least one transceiver, and at least one processor to implement the method because this implementation with software would perform same function of the hardware for less expense, adaptability, and flexibility.  Therefore, it would have been obvious to have used the software as taught by Qi to implement the method of NPL for the benefit of reducing cost and improving the adaptability and flexibility of the communication system.  
(3) Regarding claims 47 and 72:
NPL and Qi discloses all subject matter of claims 46 and 71, and NPL further discloses the first PRS resource set (PRS occasions as shown in figure 11) comprises a plurality of subgroups of PRS resources (PRS resources sets as shown in figure 11), including the first subgroup of PRS resources (as shown in figure 11, PRS occasion comprises a plurality of PRS resources sets including the first PRS resource set).
(4) Regarding claims 48 and 73:

(5) Regarding claims 49 and 74:
NPL and Qi discloses all subject matter of claims 47 and 72, and NPL further discloses a number of PRS resources in each of the plurality of subgroups of PRS resources (paragraph 2.3 NR DL PRS Bandwidth – discloses the bandwidth of the transmission configuration for PRS can varies from {1.5, 3, 5, 10, 15, 20} MHz, and the dedicated resources are allocated for the DL PRS, it should allow the use of all PRBs in a configured carrier bandwidth for DL PRS transmission for maximizing the positioning performance; therefore, the number of PRS occasions of each of the plurality of subgroups of PRS resources is configurable (varies by the bandwidth) across the plurality of subgroups of PRS resource).
(6) Regarding claims 50 and 75:
NPL and Qi discloses all subject matter of claims 47 and 72, but fails to explicitly disclose a PRS muting pattern for each of the plurality of subgroups of PRS resources (PRS resource sets), the PRS muting patterns including the first PRS muting pattern.
However, NPL discloses the bit string Sgroup of a length Tgroup is used to configure the candidate PRS occasion groups for muting, the bit string Soccasion of a length Toccasion Sset of a length Tset is used to configure the candidate PRS resource set for muting, Assume there are Tresource PRS resources in a PRS resource set, a muting sequence Sresource with the length Tresource will be used to represents this muting PRS resources within the candidate PRS resource sets. If a bit in the Sresource is set to "0", then no PRS transmission in the corresponding PRS resources of the candidate resource sets (Muting Configuration in PRS resource (Option 4)).  Therefore, when the bitmap for candidate muting PRS occasion sets has multiple “0”, there will be a multiple PRS resource sets that need muting, a corresponding multiple bitmap for muting PRS resources (PRS muting pattern) is needed; thus satisfied the claimed limitation for the benefit of reduces inter-cell interference.
(7) Regarding claims 65 and 84:
NPL and Qi discloses all subject matter of claims 46 and 71, and NPL further discloses all PRS resources of the first PRS resource set have a same PRS occasion length, a same number of symbols, a same comb-type, a same bandwidth, or any combination thereof (NPL discloses the bit string Sgroup of a length Tgroup is used to configure the candidate PRS occasion groups for muting, the bit string Soccasion of a length Toccasion is used to configure the candidate PRS occasion for muting, and the bit string Sset of a length Tset is used to configure the candidate PRS resource set for muting, Assume there are Tresource PRS resources in a PRS resource set, a muting sequence Sresource with the length Tresource will be used to represents this muting PRS resources within the candidate PRS resource sets. If a bit in the Sresource is set to "0", 
(8) Regarding claims 66 and 85:
NPL and Qi discloses all subject matter of claims 46 and 71, and NPL further discloses the first subgroup of PRS resources comprises a plurality of PRS resources of the first PRS resource set (as shown in figure 11, PRS resources within the first PRS resource sets with a PRS occasion with bitmap for muting PRS resources).
(9) Regarding claims 67 and 86:
NPL and Qi discloses all subject matter of claims 46 and 71, and NPL further discloses the first subgroup of PRS resources comprises all PRS resources of the first PRS resource set (as shown in figure 11, the bitmap for candidate muting PRS resource sets with only the first bit as 0, so only the first PRS resources set has corresponding bitmap for muting PRS resources).
(10) Regarding claims 68 and 87:
NPL and Qi discloses all subject matter of claim 46 and 71, and NPL further discloses the first PRS resource set includes a plurality of PRS resources, and wherein each of the plurality of PRS resources corresponds to a subgroup of PRS resources (as shown in figure 11, each PRS resource set has corresponding PRS resources, and the first PRS resource show a number of PRS resources of the first subgroup of PRS resource).
(11) Regarding claims 69 and 88:
NPL and Qi discloses all subject matter of claim 46 and 71, and NPL further discloses the transmission point comprises a base station, an antenna or antenna array 
(12) Regarding claims 70 and 90:
NPL and Qi discloses all subject matter of claims 46 and 71, and NPL further discloses the plurality of N PRS occasions further comprises one or more muted PRS occasions of the first subgroup of PRS resources (as shown in figure 11, the bitmap for muting PRS resources shows at least two 0 and a 1, therefore, it comprises one or more muted PRS occasions of the first subgroup of PRS resources).

Allowable Subject Matter
Claims 6-12, 15-19, 31, 34-38, 51-57, 60-64, 76, 79-83 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Da et al. (US 2021/0297215 A1) discloses a method and device for transmitting positioning reference signal.
Zhang et al. (US 2021/0160810 A1) discloses a positioning method and device for user equipment.
Edge et al. (US 2018/0217228 A1) discloses a method and system for acquisition of a positioning signal.
Sahai et al. (US 2019/0052996 A1) discloses a provision and use of GAPS for reference signal time difference measurements.
Fischer (US 2015/0018010 A1) discloses a providing OTDOA PRS assistance data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        11/9/2021